                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

CORDARRELL MURRAY                                                             PLAINTIFF

v.                         CASE NO. 3:19-CV-00004 BSM

MIKE ALLEN, et al.                                                          DEFENDANTS

                                     JUDGMENT

     Consistent with the order entered on this day, this case is dismissed without prejudice.

     IT IS SO ORDERED this 11th day of March 2019.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
